PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Cirrus Logic International Semiconductor Ltd.
Application No. 15/614,093
Filed: 5 Jun 2017
Patent No. 10,431,212
Issued: 1 Oct 2019
:
:
:	DECISION ON PETITION
:
:
:
Docket No. 141841.00661-P1299US01



This is a decision on the renewed petition under 37 CFR 1.55(e), filed May 11, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 119(a)-(d) or (f), or 35 U.S.C. § 365 (a) or (b), for benefit of priority to the filing date of foreign United Kingdom Application No. GB1311379.0, filed June 26, 2013.  

The petition under 37 CFR 1.55(e) is GRANTED.

A petition under 37 CFR 1.55(e) requires:


(1) The priority claim under 35 U.S.C. 119(a) through (d) or (f), 365(a) or (b), or 386(a) or 386(b) in an application data sheet (§ 1.76(b)(6) ), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted; 

(2) A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies; 

(3) The petition fee as set forth in § 1.17(m); and 

(4) A statement that the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

Applicant previously filed a petition under 37 CFR 1.55(e) on November 15, 2021. However, the petition was dismissed in a decision mailed on May 3, 2022. The decision explained that the petition to accept the foreign priority claim was filed more than two years after the date the foreign priority claim was due. Accordingly, the decision stated that Applicant must account for the delay in filing the petition, including a statement as to when exactly he discovered that the priority claim had not been timely and properly made.

With the instant renewed petition, Applicant explains that he discovered the error in the priority claim on November 12, 2022 (presumably Applicant meant November 12, 2021, three days before the filing of the initial petition). The other requirements for a grantable petition were previously met with the petition filed November 15, 2021. All of the above requirements having been satisfied, the priority claim under 35 U.S.C. § 119(a)-(d) or (f), or 35 U.S.C. § 365 (a) or (b), is accepted as being unintentionally delayed.
	
A Certificate of Correction reflecting the benefit claim to GB 11311379.0 was mailed on December 28, 2021.

Telephone inquiries concerning this decision may be directed to Attorney Advisor Cliff Congo at 571-272-3207.
	

/DOUGLAS I WOOD/Attorney Advisor, OPET